DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Configure to in claims 1-2, 4-6, 8, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “ processor configured to..”, etc… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification generally recites the means, units, modules, controllers, etc. in question with the same level of detail provided in the claims, and provides no addition detail. As discussed above, with respect to each of these limitations, nothing in the specification indicates any particular structure, including hardware or software, whether alone or in combination, used to achieve the recited 
functionalities. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
s 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hyder et al (US Pub 2008/0140520) (Eff filling date of app: 12/11/2006)(Hereinafter Hyder).

As to claim 1 and 11, Hyder teaches an electronic device comprising: 
a memory (see fig. 1, computer device); 
a display (see fig. 1, computer device); and 
at least one processor configured to: 
receive information regarding an electronic ticket (see p. 26, wherein electronic ticket is a coupon, and p. 18, “In addition, merchants can verify coupons through the service provider, and receive feedback of coupon redemption, sales, and any transaction data in general” and p. 24, “The consumer computing device 102 can communicate with the merchant computing device 106 in order to receive promotional materials such as coupons, redeem a coupon, perform a purchase transaction, etc.”); 
store, in the memory, the information regarding the electronic ticket (see fig 3, character 310, coupon stored in the electronic wallet and p. 31); 
identify a category of the electronic ticket based on a type of the electronic ticket (see p. 65, categorization of coupons); 
determine a storage position of the electronic ticket based on the identified category of the electronic ticket (see p. 65, “In one example, a consumer can reorder the display of the coupons based on expiration date, location, etc. In another example, the consumer can for example add folders for specific types of coupons. The consumer can have a folder for restaurants, a separate folder for clothing stores, and a separate folder for music stores.”); and 


As to claims 2 and 12, Hyder teaches wherein the at least one processor is further configured to display, on the display, one or more other electronic tickets at the storage position (see fig 4, coupons display).

As to claims 3 and 13, Hyder teaches wherein the one or more other electronic tickets are of a same category as the electronic ticket (see p. 65, “In one example, a consumer can reorder the display of the coupons based on expiration date, location, etc. In another example, the consumer can for example add folders for specific types of coupons. The consumer can have a folder for restaurants, a separate folder for clothing stores, and a separate folder for music stores.”).

As to claims 4 and 14, Hyder teaches wherein the at least one processor is further configured to: 
display, on the display in response to a first input, a list of electronic ticket categories (see p. 24, “In another embodiment, the consumer computing device 102 can further be configured with logic to receive input commands from the consumer to view advertisements, coupons or other material received in association with one or more merchants.”); 

display, on the display, one or more electronic tickets associated with the selected one of the electronic ticket categories (see fig. 5).

As to claims 5 and 15, Hyder teaches wherein the at least one processor is further configured to delete, in response to at least one user input, one of the electronic ticket categories from the list (see p. 40, delete coupon).

As to claims 6 and 16, Hyder teaches wherein the at least one processor is further configured to: 
receive a second input associated with an electronic ticket of the one or more electronic tickets (see p. 24, input commands); and 
display, on the display, an image corresponding to the electronic ticket of the one or more electronic tickets (see fig. 4, coupon display).

As to claims 7 and 17, Hyder teaches wherein the image corresponding to the one or more electronic tickets includes code information (see fig 4, character 414 and fig. 5 and p, 26, barcode, code).

As to claims 8 and 18, Hyder teaches wherein, to receive the information regarding the electronic ticket, the at least one processor is further configured to detect code information 

As to claims 9 and 19, Hyder teaches wherein the electronic ticket is a transportation ticket (see abstract, coupon in electronic wallet, the type of ticket/coupon can be any).

As to claims 10 and 20, Hyder teaches wherein the at least one processor is further configured to display, on the display, a notification associated with the electronic ticket (see fig 4, display of coupon metadata/notification).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164



/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164